 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANETIRONY CLERVRAIN,                               No. 2:18-cv-1716 MCE DB P
12                         Plaintiff,
13                 v.                                     ORDER
14    MARY M. MITCHELL, et al.,
15                         Defendants.
16

17             On January 30, 2020, plaintiff filed a motion for administrative records, writ of certiorari

18   and for questioning of prisoners. This civil rights action was closed on June 26, 2019. Plaintiff is

19   advised that documents filed by plaintiff since the closing date will be disregarded and no orders

20   will issue in response to future filings.

21   Dated: March 3, 2020

22

23

24
     /mp
25   cler1716.58


26
27

28
